On account of illness, the present writer was. not present when appellant's motion for rehearing was argued. This has caused a very careful examination of the motion and also of appellant's original brief where it has been referred to in said motion.
In passing upon the renewed insistance that the evidence does not sustain the conviction, we must look to the State's testimony which must have been accepted by the jury as true. The analysis of the evidence in our original opinion is exhaustive and it would profit nothing to restate it, nor our conclusions therefrom.
We have examined all the other matters urged in the motion for rehearing and see no reason to change our view that proper disposition was made of the case originally.
The motion for rehearing is overruled.
Overruled. *Page 405